Exhibit No. 10.6

CORPORATE GUARANTY

Date: March 11, 2008

General Electric Capital Corporation

4225 Executive Square, Suite 800

La Jolla, CA 92037

To induce you, but not bind you, to enter into Schedule Nos. 002 and 003, each
dated on or about March 11, 2008, to that certain Lease Agreement dated as of
November 7, 2006 (the “2006 Lease”) between you and Semiconductor Components
Industries, LLC, a Delaware limited liability company (“Customer”), which is a
wholly owned subsidiary of the undersigned, (Schedule Nos. 002 and 003, together
with the 2006 Lease only insofar as it relates to Schedule Nos. 002 and 003, and
any other documents relating to Schedule Nos. 002 and 003 are hereinafter
referred to collectively as the “Account Documents” and each an “Account
Document”) the undersigned, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, does hereby guarantee to you, your
successors and permitted assigns, the due regular and punctual payment of any
sum or sums of money which the Customer may owe to you now or at any time
hereafter pursuant to the Account Documents, whether it represents principal,
interest, rent, late charges, indemnities, an original balance, an accelerated
balance, liquidated damages, a balance reduced by partial payment, a deficiency
after sale or other disposition of any leased equipment, collateral or security,
or any other type of sum of any kind whatsoever that the Customer may owe to you
now or at any time hereafter pursuant to the Account Documents, and does hereby
further guarantee to you, your successors and permitted assigns, the due,
regular and punctual performance of any other duty or obligation of any kind or
character whatsoever that the Customer may owe to you now or at any time
hereafter pursuant to the Account Documents (all such payment and performance
obligations being collectively referred to as “Obligations”). For the avoidance
of doubt, this Guaranty in no way relates to Customer’s obligations under that
certain Schedule No. 001 dated as of November 7, 2006 to the 2006 Lease, and to
the extent that Customer makes any payment under the 2006 Lease, such payment
shall be presumed to be in respect of the Account Documents, absent evidence to
the contrary. Undersigned does hereby further guarantee to pay upon demand all
losses, costs, attorneys’ fees and expenses which may be suffered by you by
reason of Customer's default under the Account Documents or default of the
undersigned under this Guaranty. As used in this Guaranty, “you” shall mean
General Electric Capital Corporation and all its subsidiaries.

Notwithstanding anything to the contrary contained herein, the maximum liability
of the undersigned pursuant to this Guaranty shall be an amount equal to the sum
of (i) the aggregate amount of Rent (as such term is defined in the Account
Documents) that is past due and unpaid under the Account Documents as of the
date you demand payment from the undersigned pursuant to this Guaranty, (ii) the
aggregate Stipulated Loss Value (as such term is defined in the Account
Documents) of all units of Equipment leased pursuant to the Account Documents
calculated as of the date you demand payment from the undersigned pursuant to
this Guaranty, plus (iii) all reasonable attorneys’ fees and expenses incurred
by you by reason of the undersigned’s breach of its obligations under this
Guaranty.

This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection). Nothing herein shall require you to first seek or
exhaust any remedy against the Customer, its successors and assigns, or any
other person obligated with respect to the Obligations, or to first foreclose,
exhaust or otherwise proceed against any leased equipment, collateral or
security which may be given in connection with the Obligations. It is agreed
that you may, upon any breach or default of the Customer, or at any time
thereafter, make demand upon the undersigned and receive payment and performance
of the Obligations, with or without notice or demand for payment or performance
by the Customer, its successors or assigns, or any other person. Suit may be
brought and maintained against the undersigned, at your election, without
joinder of the Customer or any other person as parties thereto. To the extent
that there is more than one signatory to this Guaranty, the obligations of each
such signatory to the Guaranty, and each other guarantor (if any) of the
Obligations, shall be joint and several.

The undersigned agrees that its obligations under this Guaranty shall be
primary, absolute, continuing and unconditional, irrespective of and unaffected
by any of the following actions or circumstances (regardless of any notice to or
consent of the undersigned): (a) the genuineness, validity, regularity and
enforceability of the Account Documents or any other document; (b) any
extension, renewal, amendment, change, waiver or other modification of the
Account Documents or any other document; (c) the absence of, or delay in, any
action to enforce the Account Documents, this Guaranty or any other document;
(d) your failure or delay in obtaining any other guaranty of the Obligations
(including, without limitation, your failure to obtain the signature of any
other guarantor hereunder); (e) the release of, extension of time for payment or
performance

 

1



--------------------------------------------------------------------------------

by, or any other indulgence granted to the Customer or any other person with
respect to the Obligations by operation of law or otherwise; (f) the existence,
value, condition, loss, subordination or release (with or without substitution)
of, or failure to have title to or perfect and maintain a security interest in,
or the time, place and manner of any sale or other disposition of any leased
equipment, collateral or security given in connection with the Obligations, or
any other impairment (whether intentional or negligent, by operation of law or
otherwise) of the rights of the undersigned; (g) the Customer’s voluntary or
involuntary bankruptcy, assignment for the benefit of creditors, reorganization,
or similar proceedings affecting the Customer or any of its assets; or (h) any
other action or circumstances which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor. Notwithstanding the
forgoing, the undersigned expressly reserves the right to assert as a defense
Lessee’s payment or performance of the Obligations.

This Guaranty, the Account Documents and the Obligations may be assigned by you,
without the consent of the Undersigned, provided such assignment is effected
pursuant to the terms of the Account Documents. The Undersigned agrees that if
it receives written notice of an assignment from you, the Undersigned will pay
all amounts due hereunder to such assignee or as instructed by you. The
Undersigned also agrees to confirm in writing receipt of the notice of
assignment as may be reasonably requested by assignee. The Undersigned hereby
waives and agrees not to assert against any such assignee any of the defenses
set forth in the immediate preceding paragraph.

This Guaranty may be terminated upon delivery to you (at your address shown
above) of a written termination notice from the undersigned. However, as to all
Obligations (whether matured, unmatured, absolute, contingent or otherwise)
incurred by the Customer prior to your receipt of such written termination
notice (and regardless of any subsequent amendment, extension or other
modification which may be made with respect to such Obligations), this Guaranty
shall nevertheless continue and remain undischarged until all such Obligations
are indefeasibly paid and performed in full.

The undersigned agrees that this Guaranty shall remain in full force and effect
or be reinstated (as the case may be) if at any time payment or performance of
any of the Obligations (or any part thereof) is rescinded, reduced or must
otherwise be restored or returned by you, all as though such payment or
performance had not been made. If, by reason of any bankruptcy, insolvency or
similar laws effecting the rights of creditors, you shall be prohibited from
exercising any of your rights or remedies against the Customer or any other
person or against any property, then, as between you and the undersigned, such
prohibition shall be of no force and effect, and you shall have the right to
make demand upon, and receive payment from, the undersigned of all amounts and
other sums that would be due to you upon a default with respect to the
Obligations.

Notice of acceptance of this Guaranty and of any default by the Customer or any
other person is hereby waived. Presentment, protest demand, and notice of
protest, demand and dishonor of any of the Obligations, and the exercise of
possessory, collection or other remedies for the Obligations, are hereby waived.
The undersigned warrants that it has adequate means to obtain from the Customer
on a continuing basis financial data and other information regarding the
Customer and is not relying upon you to provide any such data or other
information. Without limiting the foregoing, notice of adverse change in the
Customer’s financial condition or of any other fact which might materially
increase the risk of the undersigned is also waived. All settlements,
compromises, accounts stated and agreed balances made in good faith between the
Customer, its successors or assigns, and you shall be binding upon and shall not
affect the liability of the undersigned.

Payment of all amounts now or hereafter owed to the undersigned by the Customer
for any of the Obligations is hereby subordinated in right of payment to the
indefeasible payment in full to you of all Obligations and is hereby assigned to
you as a security therefor. The undersigned hereby irrevocably and
unconditionally waives and relinquishes all statutory, contractual, common law,
equitable and all other claims against the Customer for any of the Obligations,
any collateral therefor, or any other assets of the Customer, for subrogation,
reimbursement, exoneration, contribution, indemnification, setoff or other
recourse in respect of sums paid or payable to you by the undersigned hereunder,
and the undersigned hereby further irrevocably and unconditionally waives and
relinquishes any and all other benefits which it might otherwise directly or
indirectly receive or be entitled to receive by reason of any amounts paid by,
or collected or due from, it, the Customer for any of the Obligations, or
realized from any of their respective assets.

THE UNDERSIGNED HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY,
THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED DOCUMENTS,
ANY DEALINGS BETWEEN US RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF, AND/OR
THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN US. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS). THIS WAIVER IS
IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS

 

2



--------------------------------------------------------------------------------

TO THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, OR ANY RELATED DOCUMENTS.
IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

As used in this Guaranty, the word “person” shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, or any government or any political
subdivision thereof.

This Guaranty is intended by the parties as a final expression of the guaranty
of the undersigned and is also intended as a complete and exclusive statement of
the terms thereof. No course of dealing, course of performance or trade usage,
nor any paid evidence of any kind, shall be used to supplement or modify any of
the terms hereof. Nor are there any conditions to the full effectiveness of this
Guaranty. This Guaranty and each of its provisions may only be waived, modified,
varied, released, terminated or surrendered, in whole or in part, by a duly
authorized written instrument signed by you. No failure by you to exercise your
rights hereunder shall give rise to any estoppel against you, or excuse the
undersigned from performing hereunder. Your waiver of any right to demand
performance hereunder shall not be a waiver of any subsequent or other right to
demand performance hereunder.

This Guaranty shall be governed by, or construed in accordance with, the laws of
the State of Connecticut. This Guaranty shall bind the undersigned’s successors
and assigns and the benefits thereof shall extend to and include your successors
and permitted assigns. Except to the extent provided under the 2006 Lease or
made available on the Securities and Exchange Commission’s EDGAR website,
(a) the undersigned will deliver to you its complete financial statements,
certified by a recognized firm of certified public accountants, within ninety
(90) days of the close of each fiscal year of the undersigned; (b) if you
request, the undersigned will deliver to you copies of its quarterly financial
reports certified by its chief financial officer, within ninety (90) days after
the close of each fiscal quarter of the undersigned and copies of its most
current tax returns; and (c) undersigned will deliver to you copies of all Forms
10-K and 10-Q, if any, within 30 days after the dates on which they are filed
with the Securities and Exchange Commission. In addition, in the event of
default hereunder, you may at any time inspect undersigned's records upon
reasonable advance notice. The undersigned represents, warrants and covenants
that all financial statements made available or delivered to you in connection
with this Guaranty have been (and will be) prepared in accordance with generally
accepted accounting principles, and since the date of the most recent financial
statements or other financial information delivered to you, there has been no
material adverse change in the undersigned’s financial condition.

It shall be an event of default under this Guaranty if the undersigned is not in
compliance with the “Secured Leverage Ratio” covenant included in the
undersigned’s Principal Credit Agreement (as such term and related terms are
defined herein); provided that there shall be no default under this Guaranty to
the extent that such noncompliance is waived or subject of a forbearance under
the terms of the Principal Credit Agreement and you are paid a proportionate
share of any fee or other compensation paid by or on behalf of the undersigned
in connection with or consideration of such waiver or forbearance. For purposes
of this provision, “Principal Credit Agreement” shall mean that certain Amended
and Restated Credit Agreement dated as of March 6, 2007, between the
undersigned, Customer, the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent, as such agreement may be amended or modified from time
to time or, if terminated, replaced by any subsequent principal credit agreement
that the undersigned files as an exhibit to any current or periodic report filed
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934.

The undersigned hereby represents and warrants to you as of the date hereof that
(i) the undersigned’s execution, delivery and performance hereof does not and
will not violate any judgment, order or law applicable to the undersigned, or
constitute a breach of or default under any indenture, mortgage, deed of trust,
or other agreement entered into by the undersigned with the undersigned’s
creditors or any other party; (ii) no approval, consent or withholding of
objections is required from any governmental authority or any other entity with
respect to the execution, delivery and performance by the undersigned of this
Guaranty; (iii) this Guaranty constitutes a valid, legal and binding obligation
of the undersigned, enforceable in accordance with its terms, subject to general
principles of equity, regardless of whether enforcement is sought in a
proceeding in equity or at law, and to bankruptcy, reorganization, insolvency,
fraudulent conveyance, moratorium, receivership or other similar laws relating
to or affecting creditors’ rights generally; (iv) there are no proceedings
presently pending or threatened against the undersigned which will impair its
ability to perform under this Guaranty; (v) since the date of the undersigned’s
most recent financial statement, there has been no material adverse change in
the financial condition of the undersigned; and (vi) the undersigned is and will
remain in full compliance with all laws and regulations applicable to it
including, without limitation, it neither is nor shall be (Y) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (Z) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.

If any provisions of this Guaranty are in conflict with any applicable statute,
rule or law, then such provisions shall be deemed null and void to the extent
that they may conflict therewith, but without invalidating any other provisions
hereof.

 

3



--------------------------------------------------------------------------------

THE UNDERSIGNED IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS LOCATED IN THE STATE OF CONNECTICUT TO HEAR AND DETERMINE ANY
SUIT, ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR
IN CONNECTION HEREWITH AND WITH THE ACCOUNT DOCUMENTS (COLLECTIVELY, THE
“PROCEEDINGS”), AND THE UNDERSIGNED FURTHER IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL IS
SOUGHT TO ANOTHER OF THE ABOVE-NAMED COURTS). THE UNDERSIGNED IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MIGHT NOW OR HEREAFTER HAVE TO THE ABOVE-NAMED COURTS
BEING NOMINATED AS THE EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUCH
PROCEEDINGS AND AGREES NOT TO CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON WHATSOEVER, THAT IT OR ITS
PROPERTY IS IMMUNE FROM LEGAL PROCESS FOR ANY REASON WHATSOEVER, THAT ANY SUCH
COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM IN EACH CASE WHETHER ON THE
GROUNDS OF VENUE OR FORUM NON-CONVENIENS OR OTHERWISE. THE UNDERSIGNED
ACKNOWLEDGES THAT BRINGING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT
OTHER THAN THE COURTS SET FORTH ABOVE WILL CAUSE IRREPARABLE HARM TO YOU WHICH
COULD NOT ADEQUATELY BE COMPENSATED BY MONETARY DAMAGES, AND, AS SUCH, THE
UNDERSIGNED AGREES THAT, IN ADDITION TO ANY OF THE REMEDIES TO WHICH YOU MAY BE
ENTITLED AT LAW OR IN EQUITY, YOU WILL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND WITHOUT PROOF OF ACTUAL
DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH PROCEEDINGS IN ANY OTHER COURT.
Notwithstanding the foregoing, you and the undersigned shall have the right to
apply to a court of competent jurisdiction in the United States of America or
abroad for equitable relief as is necessary to preserve, protect and enforce its
respective rights under this Guaranty and the Account Documents, including, but
not limited to orders of attachment or injunction necessary to maintain the
status quo pending litigation or to enforce judgments against the undersigned,
the Customer or the collateral pledged to you pursuant to any Account Document
or to gain possession of such collateral.

Each signatory on behalf of a corporate guarantor warrants that he had authority
to sign on behalf of such corporation and by so signing, to bind said guarantor
corporation hereunder.

IN WITNESS WHEREOF, this Guaranty is executed the day and year above written.

 

       

ON Semiconductor Corporation,

A Delaware corporation

                /s/ Keith D. Jackson         (Signature) Keith D. Jackson      
  Title: President and Chief Executive Officer         (Officer’s Title)        
Federal Tax ID: 36-3840979 ATTEST:   /s/ Judith A. Boyle       Assistant
Secretary of ON Semiconductor Corporation Accepted as of this 11th day of March,
2008:         General Electric Capital Corporation         /s/ James C. Shelly  
      (Signature) James C. Shelly         Title: SVP & CRO         (Officer’s
Title)      

 

4